IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 00-30938



      SUSAN LAUGHLIN,

                                                     Plaintiff-Appellant,

                                        versus

      CARDIOVASCULAR INSTITUTE OF
      THE SOUTH, a Professional Corporation,

                                                     Defendant-Appellee.


                  Appeal from the United States District Court for
                         the Eastern District of Louisiana
                           (USDC No. 99-CV-9092-G)
          _______________________________________________________
                                  March 8, 2001

Before REAVLEY, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Susan Laughlin appeals the district court’s entry of

summary judgment for defendant Cardiovascular Institute of the South (CIS). To be

entitled to leave under the Family and Medical Leave Act (FMLA), 29 U.S.C. §§


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
2601-2654, an employee must give the employer notice sufficient to reasonably

apprise the employer of a request to take time off for a serious health condition. See

Satterfield v. Wal-Mart Stores, Inc., 135 F.3d 973, 980 (5th Cir. 1998). Notice

must be given as soon as is practicable. See 29 C.F.R. § 825.303. The notice

should be sufficient to make the employer aware that the employee needs FMLA-

qualifying leave, and the anticipated timing and duration of the leave. See 29 C.F.R.

§ 825.302(c). Laughlin initially asked CIS for leave on December 3, 1998.

Laughlin’s social worker Gail Aycock filled out a FMLA medical-certification form

indicating that Laughlin would return to work on January 4, after a month of leave.

CIS granted Laughlin’s leave.

      On January 3, 1999 Both Laughlin and her husband Patrick Laughlin talked

to CIS employee John Chromy during a phone call and told him that Laughlin

needed more time, but said nothing about her health condition or how long she

expected to be out. The next day Laughlin resigned without arguing for her job or

making it clear that she was seeking FMLA-protected leave.

      Although Laughlin’s initial request for FMLA leave was sufficient notice to

CIS under the FMLA, her later request for an extension was not. It was not

adequate to inform CIS that Laughlin was requesting FMLA-qualifying leave. See

Satterfield, 135 F.3d at 981 (holding that an employee’s communication that she

                                          2
was “sick” and “having a lot of pain in her side” was insufficient notice under the

FMLA). Indeed, Chromy testified that he was unaware that Laughlin was

requesting an extension of her FMLA leave and that he would have given her an

extension had he known she wanted it.

      AFFIRMED.




                                          3